Citation Nr: 1208664	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-16 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative changes.  

2.  Entitlement to service connection for a right knee disorder, to include degenerative changes, status post right knee arthroscopy.

3.  Entitlement to service connection for a left knee disorder, to include degenerative changes.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for sinus disorder, to include dry sinuses and sinusitis.

6.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1985.  He also served with the Massachusetts National Guard from July 1985 to February 1987 and was assigned to a Special Forces Operational Detachment in Fort Bragg, North Carolina, from July 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claims.

The issue of service connection for a sinus condition has been recharacterized as reflected on the title page to encompass all theories of entitlement raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim" in considering all alternative conditions within the scope of the claim filed); see also Thompson v. Shinseki, 24 Vet. App. 176, 178-79 (2010) (explaining that the holding in Clemons is not new law, but consistent with the established practice of liberally readings of filings by claimants). 

In November 2011, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

In August 2011, the RO awarded service connection for bronchitis, effective from August 26, 2005.  At the November 2011 Board hearing, the Veteran expressed a desire to give testimony on that rating decision, but was informed that notice of disagreement had not been filed.  This matter is referred to the AOJ for clarification of the Veteran's intent.  See 38 C.F.R. § 19.26(b) (2011).   

The issues of entitlement to service connection for a bilateral ankle disorder, sinus disorder, and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, to include degenerative changes, was incurred in, or caused by, his military service.

2.  The Veteran's right knee disorder, to include degenerative changes, status post right knee arthroscopy, was incurred in, or caused by, his military service.

3.  The Veteran's left knee disorder, to include degenerative changes, was incurred in, or caused by, his military service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, to include degenerative changes, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for a right knee disorder, to include degenerative changes, status post right knee arthroscopy, have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for a left knee disorder, to include degenerative changes, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a lumbar spine disorder, right knee disorder, and left knee disorder.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from diagnosed lower back and bilateral knee disorders due to his years of service as a paratrooper, which involved approximately 70 airborne operations, many with full combat equipment.  He asserts that he suffered several injuries while jumping but was unable to seek medical attention at the time of the injury due to the remoteness of the operational areas and priority of the missions.  In particular, he asserts that he blew out his right knee and hurt his back during an awkward landing on a jump in July 1982.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently diagnosed with degenerative changes of the knees, bilaterally, and degenerative changes of the lumbar spine.  See March 2011 VA examination reports.  Service treatment records from May 1985 show that the Veteran reported episodic low back pain for the last year following heavy exercise.  He was diagnosed with mechanical back pain and a home therapy program was prescribed.  The treatment notes show that x-rays of the lumbosacral spine were ordered pursuant to the Veteran's upcoming separation examination, but neither the x-rays nor the separation examination are of record.  

There is no in-service record of knee treatment, consistent with the Veteran's assertion that he never received any formal medical treatment for his knee pain in service.  The first post-service treatment record showing complaints of knee pain is a private treatment record showing right knee pain dated from July 2003, just prior to the Veteran's arthroscopic surgery of the right knee in August 2003.  A post-operative follow-up note shows that he reported continuing right knee pain.  

In July 2006, the Veteran was provided with a VA orthopedic examination.  Upon examination of the knees, bilateral patellofemoral clicking and right knee joint line tenderness was observed.  X-rays showed intact bony structures, well-preserved joint spaces, and no joint effusion.  The examiner gave a diagnosis of residuals of right knee surgery and left knee arthralgia.  Contrary to the Veteran's hearing testimony, the VA examination report shows that the Veteran did not report flare-ups.  With regard to the lower back, the Veteran reported intermittent back pain, beginning in approximately 1982 after parachute jumps.  At that time, x-rays showed a normal lumbar spine.  The examiner provided the opinion that there was insufficient evidence to warrant a diagnosis and further stated that any back symptoms were not related to the Veteran's military service due to a lack of any definite medical finding in his service treatment records.

December 2006 private chiropractic records show symptoms of severe mid back pain.  The Veteran reported symptoms of mid and low back pain since military training.  He stated that he regularly jumped out of planes in service and thereby increased the compression in his spine.  Compression tests and percussion tests were positive.

Private treatment records dated from July 2009 show that the Veteran's physician ordered magnetic imaging reports (MRIs), which showed disc bulging at L4-5 and L5-S1, as well as some mild encroachment on the thecal sac at those levels.  He prescribed physical therapy and anti-inflammatory medication.  The physician noted that the Veteran gave a history of paratrooper service in the military and explained that "certainly that type of activity is stressful on the spine and may have contributed to the degeneration of the disc at L5-S1."  He also agreed that carrying a 75 pound pack is stressful on the lower back.

The Veteran was provided with additional VA orthopedic examinations in March 2011.  The examination report for the knees shows that the Veteran did not relate any specific instance of trauma, which is inconsistent with his reports of experiencing acute injuries injury following a fall during an airborne operation in July 1982 at the July 2006 VA examination, March 2011 VA spine examination, and November 2011 hearing.  He stated that he first sought treatment for his knees when the right knee began making a clicking sound and would not fully extend.  At the time of the examination, he reported knee pain after jogging for any distance longer than a mile and a crackling sound when bending the knees.  Consequently, he stated that he stopped running two years ago because it causes flare-ups. He also reported use of knee braces for activity.  Examination showed crepitus bilaterally and x-rays showed a minimal degenerative change of mild narrowing of the medial compartment of the tibiofemoral joint, bilaterally.  The examiner provided the opinion that the degenerative changes were not related to service and were instead related to aging as degenerative changes were not seen in at the July 2006 VA examination.

With regard to the lower back, the Veteran reported that MRIs showed a degenerated disc at L4-5.  He also reported a long history of back pain, beginning in July 1982 when he landed improperly and blew out his right knee.  He asserted that he was treated by the medic in the field and continued with the operation at that time, and later sought treatment at the battalion aid station where the physician prescribed rest.  He reported a regular dull pain in his lower back that lasts anywhere from a few minutes to an hour.  Treatment primarily involves core strengthening and stretching to alleviate his symptoms.  He also reported flare-ups of subjective pain rated at 9 out of 10.  X-rays showed no acute fracture or dislocation and minimal degenerative changes.  The examiner provided the opinion that the Veteran's degenerative changes were due to age-related changes and not caused by any event in service as they were not seen at his previous VA examination in July 2006.

At the November 2011 hearing, the Veteran testified that he had been experiencing back pain for about three or four years prior to separation from service and that he continued to experience these symptoms after service.  He also asserted that he had severe bilateral knee pain following airborne operations to the point where he was not able to fully participate in physical training.  He testified that the military medical staff did basic functional testing and recommended rest only.  His representative asserted that the Veteran experienced symptoms of knee pain continuously since that time.  The Veteran testified that he was having problems with both knees at the time of his surgery in 2003.  

As discussed above, the Veteran has a current bilateral knee and lower back disability.  Furthermore, the evidence shows that he suffered knee and back pain during service, particularly after a botched landing in July 1982, and has continued to experience continuous symptoms of back and knee pain after discharge from service.  The Veteran is competent to report symptoms of pain.  Washington, 19 Vet. App. at 368.  He is also competent to report the particular incident in July 1982 where he landed improperly and suffered a particularly acute knee and back injury.  See, e.g. Savage, 10 Vet. App. at 496-97; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Furthermore, the Veteran's testimony regarding his in-service injury and post-service continuous symptomatology is credible.  His accounts of pain after jumps is corroborated by his DD-214, showing a parachute badge and basic airborne course, and report of back pain in service, and his reports of continuing pain after service are grossly consistent with his statements in the medical record and consistent with the July 2009 findings of his private physician.  

While both VA examiners provided negative opinions, the July 2006 examiner based the opinion on the lack of documentation in the service medical records, without adequately discussing the Veteran's complaints of back pain noted in the service treatment records and the fact that x-rays of the lumbosacral spine were apparently ordered but not of record, as well as the Veteran's competent reports of knee and back pain in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a medical opinion was inadequate where medical examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  The March 2009 VA examiner relied on the lack of objective findings documented at the July 2006 VA examination, but did not discuss the comparative lack of detail available in those x-rays reports compared to the x-ray reports completed in March 2011, the herniation at L4-5 and L5-S1 in the July 2009 MRI, or the Veteran's reports of continuous symptoms of bilateral knee and lower back pain since discharge from service.  Id.  Therefore, as the VA examiners impermissibly failed to account for all the relevant facts and data, including the Veteran's reports of continuous symptomatology, the Board finds these opinions to be of diminished probative value.

In weighing the probative value of the evidence of record showing a current diagnosis of degenerative changes to the right knee, status post right knee arthroscopy, degenerative changes to the left knee, and degenerative changes to the lumbar spine; onset of symptoms of back pain and bilateral knee pain in service, particularly with regard to his service as a paratrooper; continuous symptoms of knee and back pain since service; and medical evidence from his private physician linking those continuous symptoms to the current diagnosis, and resolving any doubt in favor of the Veteran, the Board finds that service connection for a right knee disorder, left knee disorder, and lumbar spine disorder is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a lumbar spine disorder, to include degenerative changes, is granted. 

Service connection for a right knee disorder, to include degenerative changes, status post right knee arthroscopy, is granted.

Service connection for a left knee disorder, to include degenerative changes, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a sinus disorder during Winter Warfare training in active service.  Service treatment records show medical treatment for a lesion on the left nostril in March 1985 and April 1985.  Post-service treatment records show frequent medical treatment for sinusitis, sinus pain, rhinitis, and sinus congestion, including a diagnosis of recurrent chronic sinusitis in June 2004.  The treatment notes show that his sinus symptoms are aggravated by air travel.  In a June 2008 statement, the Veteran asserted that he developed severe dryness during Winter Warfare training in Norway in 1984 due to the cold and dry air in the region, and that he still suffers symptoms that he treats with antibiotic ointment and warm salt water rinses.  

The Veteran was provided with a VA examination of the sinuses in July 2006, and the examiner recorded no history of chronic sinusitis problems, noting that the last occurrence of any sinus problem was more than five years ago.  At the time of the examination, private treatment records showed sinus treatment in March 2003 and October 2003, and additional relevant treatment records were subsequently associated with the claims folder.  Therefore, as the examiner provided an inaccurate account of the Veteran's medical history and was not aware of the Veteran's continuing symptoms, an additional medical opinion should be obtained so the Veteran's full medical history can be properly considered.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran also contends that he suffers from recurrent rashes whenever he is exposed to a hot and humid climate and that these rashes first appeared during his service in Panama.  See June 2008 statement.  His service treatment records show treatment for pustules on the left arm in September 1981, a rash on the right forearm in March 1982, and a rash on the back of his neck in May 1985.  Private treatment records show that the Veteran was treated for folliculitis of the scalp in June 2003.  In July 2006, the Veteran was provided with a VA examination, but the VA examiner does not seem to have been aware of the Veteran's report of onset of symptoms in Panama, failed to address two of the three relevant treatment records, and did not address the Veteran's lay reports of continuing recurrent rashes a few times per year.  Therefore, on remand, an additional opinion should be obtained so all of the relevant medical records and the Veteran's lay reports of symptomatology can be properly addressed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder); Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124.

The Board also notes that the Veterans statements in the record with regard to his skin symptomatology are unclear.  At the November 2011 hearing, he testified that he had not had symptoms for 10 years, which is inconsistent with his June 2008 statement, his statements to the July 2006 VA examiner, and the June 2003 treatment record showing a diagnosis of folliculitis.  The examiner should also attempt to resolve this apparent discrepancy.

Additionally, the record reflects that the Veteran reported that his ankles have been evaluated at Alpine Family Physicians.  These records should be obtained on remand.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).  The Veteran is advised that the duty to assist is a two-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must assist in obtaining these records by either submitting the completed release forms for VA to request them or by submitting them himself.  If these records, or other records relevant to the Veteran's claimed ankle disorder, are received, a supplemental medical opinion should also be obtained.  See Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124.

The Veteran's October 2005 claim and November 2011 hearing testimony show that he served with the National Guard and Army Reserve.  He specifically testified that he served with the 26th Infantry Division; the 12th Special Forces in Salvados, California; and the 7th Special Forces in Panama.  Service Personnel Records showing Massachusetts National Guard service from July 1985 to February 1987 and service with the Special Forces Operational Detachment in Fort Bragg, North Carolina, from July 1988 to August 1988, are of record.  On remand, the RO/AMC should verify all dates of additional active service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) and obtain the Veteran's treatment records for these periods of service.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Alpine Family Physicians.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

2.  Take appropriate action to verify the Veteran's dates of service after July 1, 1985, specifically any service with the U.S. Army Reserve and/or National Guard, to include any periods of ACDUTRA, INACDUTRA, or other service with the 26th Infantry Division; the 12th Special Forces in Salvados, California; and the 7th Special Forces in Panama, to include, if necessary, utilization of the Personnel Information Exchange System (PIES) and VA Form 21-3101, Request for Information.

Take appropriate action to obtain the Veteran's complete records for his U.S. Army Reserve and/or National Guard service, to include, if appropriate, contacting the Veteran's specific Reserve or National Guard component and/or Army Human Resource Command in St. Louis, Missouri.
 
Efforts to verify the Veteran's additional periods of service, to include ACDUTRA and INACDUTRA and/or obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  Then, schedule the Veteran for a VA sinus examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record and all relevant records associated with the claims folder since the July 2006 examination, the examiner should provide a diagnosis of any sinus disorder found to be present, such as sinusitis or dry sinuses.

In providing this diagnosis, the examiner should explicitly discuss the Veteran's history, including his account of his ongoing treatment with salt water rinses and antibiotics and continuing symptoms of severe dryness, as well as the June 2004 diagnosis of recurrent chronic sinusitis, aggravated by flying; reports of sinus pain in May 2004; and treatment for rhinitis and sinusitis in March and October 2003.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include (a) severe dryness of the sinuses during Winter Warfare training in Norway in 1984 and (b) the lesion on his left nostril in March and April 1985.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record and all relevant records associated with the claims folder since the July 2006 examination, the examiner should provide a diagnosis of any skin disorder found to be present.

In providing this diagnosis, the examiner should explicitly consider the Veteran's history, including his statements regarding his ongoing skin problems whenever he is in a hot humid climate, as well as his June 2003 diagnosis of folliculitis of the scalp.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include treatment for pustules on the left arm in September 1981, a rash on the right forearm in March 1982, and a rash on the back of his neck in May 1985, as well as the Veteran's lay reports of the large skin rashes he developed during service in Panama.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  If additional medical records pertaining to the Veteran's claimed bilateral ankle disorder are obtained, the Board requests that an addendum to the March 2011 VA examination report be obtained from the same examiner who conducted the March 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether, in light of the new records, it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from any current musculoskeletal ankle disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include stress on the joints that might result from completing approximately 70 parachute jumps with full combat gear and regularly carrying a pack weighing 75 pounds.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

7.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


